Citation Nr: 0940255	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-41 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


Whether new and material evidence has been received to 
establish entitlement to service connection for a low back 
disorder for VA health care benefits under Chapter 17, Title 
38, United States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The appellant testified at a Central Office hearing before 
the undersigned Acting Veterans Law Judge in July 2009.  The 
appellant submitted additional evidence at the hearing with a 
waiver of consideration of the evidence by the agency of 
original jurisdiction (AOJ) in the first instance.  

The Board will consider the additional evidence submitted at 
the hearing in its appellate review of the appellant's claim.  

As noted, the appellant served on active duty from June 1966 
to April 1970.  VA issued an administrative decision in April 
1979 that determined the appellant's discharge was bar to VA 
benefits other than healthcare.  The appellant has attempted 
to reopen that claim at different times over the years.

The Board notes that the appellant submitted statements in 
January 2008 wherein he raised the issue of the character of 
his service.  He submitted statements of individuals 
attesting to his character and the circumstances surrounding 
events in service.  The RO initially responded by saying they 
would treat the appellant's submission as a new claim in 
February 2008.  However, the RO issued a second letter in 
February 2008 that noted several prior denials of attempts by 
the appellant to challenge the administrative decision.  The 
appellant was advised as to how he could apply to the service 
department for an upgraded discharge.  No rights advisement 
was provided as the RO did not intend their letter as an 
adjudication.

The appellant responded in March 2008.  He said he disagreed 
with the RO's "decision."  He noted that he had been at the 
RO for a hearing in April 2007.  He said his service officer 
advised him to obtain evidence of how he had to support his 
family while in service.  

The appellant, through his representative, submitted a clear 
request for a hearing on the issue of his discharge that was 
received at the RO in May 2008.  The RO did not take any 
action on the request but forwarded it to the Board where it 
was received in October 2008.

The Board notes that the appellant has clearly raised a new 
claim to challenge the determination regarding the character 
of his military service.  The claim has not yet been 
developed or certified on appeal and is referred to the RO 
for such additional development as may be necessary.


FINDINGS OF FACT

1.  The appellant attempted to establish entitlement to VA 
medical care for a low back disorder on several occasions 
following his discharge from service in April 1970.

2.  In an unappealed rating decision issued dated in November 
2002, the RO determined that service connection for a low 
back disorder, to include degenerative joint disease (DJD), 
and/or degenerative disc disease (DDD), herniated nucleus 
pulposus, sciatica, nerve root compression, and pain 
radiation and/or radiculopathy to the lower extremities was 
not warranted, on the basis that there was no chronic 
disability of the lumbar spine noted in service and no record 
of back problems for several years following the appellant's 
separation from service.

3.  Evidence added to the record since the final November 
2002 RO denial is not cumulative and redundant of the 
evidence of record at the time of the decision and raises a 
reasonable possibility of substantiating the appellant's 
service connection claim as it relates to establishing 
entitlement to VA medical care. 

4.  Resolving reasonable doubt in favor of the appellant, a 
low back disorder is causally or etiologically related to the 
appellant active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disorder for VA health care benefits under Chapter 17, Title 
38, United States Code..  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

2.  The appellant's low back disorder was incurred in or 
caused by active service.  38 U.S.C.A. §§ 1110, 1710, 5107 
(West 2002); 38 C.F.R. §§3.12, 3.102, 3.303, 3.304, 3.360 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  

VA has previously issued an administrative decision that 
determined the appellant's discharge, for his entire period 
of service, was a bar to the receipt of certain VA benefits, 
to include disability compensation and pension.  

Applicable regulations provide that health care and related 
benefits authorized by Chapter 17 of Title 38, United States 
Code, shall be provided to certain former service persons, 
such as the appellant, with administrative discharges under 
other than honorable conditions for any disability incurred 
or aggravated during active service in line of duty; such 
benefits may not be furnished for any disability incurred or 
aggravated during a period of service terminated by a bad 
conduct discharge or when other bars provided at 38 C.F.R. § 
3.12 (2009) apply.  In making determinations of health care 
eligibility the same criteria will be used as are applicable 
to determinations of service incurrence and line of duty when 
there is no character of discharge bar.  38 C.F.R. § 3.360 
(2009).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Further, 38 U.S.C.A. § 1710(a)(1)(A) (West 2002) provides 
that VA shall furnish hospital care and medical services 
which are needed to any veteran with a service-connected 
disability.

New and Material Evidence

The appellant was originally denied entitlement to service 
connection for a low back disorder on several occasions.  The 
last prior denial was by way of a rating decision dated in 
November 2002.  The appellant disagreed with the denial in 
March 2003.  He was issued a statement of the case in June 
2003 but failed to perfect a timely appeal and that decision 
became final.  See 38 C.F.R. §§ 20.300, 20.302, 20.1103 
(2002).  As a result, service connection for a low back 
disorder may now be considered on the merits only if new and 
material evidence has been received since the time of the 
last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The November 2002 decision denied the appellant's claim for 
service connection for a low back disorder.  In that decision 
the RO considered the appellant's service treatment records 
(STRs), VA treatment records for the period from February 
1987 to August 1997, a statement from Dr. J.B.S. dated in 
August 2001, records from Eastern Virginia Medical School 
(EVMS) dated from April 2000 to September 2001, and a 
statement from Dr. R.B.C. dated in April 2001.  In that 
decision the RO observed, in pertinent part, that the 
appellant's separation examination did not identify any 
abnormalities of the spine and his post-service treatment 
records showed no back problems until 1993.  Although the 
statements of the physicians that had treated the appellant 
for his back-related problems were noted, the RO found that 
they did not provide sufficient rationale for attributing the 
appellant's current back problems to his active service.  The 
RO found that no chronic disability of the lumbar spine was 
noted in service, and there was no medical record of any back 
problems for more than 20 years after he separated from 
service.  Therefore, the RO concluded that it could not be 
determined that the appellant's DJD and DDD of the lumbar 
spine had its onset in service, and as such eligibility to 
health care was not established. 

The evidence associated with the claims file subsequent to 
the November 2002 RO decision includes the appellant's Social 
Security Administration (SSA) records, a January 2008 VA 
examiner's report, additional private treatment records and a 
private medical opinion from Dr. O.B., dated in October 2007.  
The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the November 2002 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for a low back 
disorder.  This evidence is certainly new, in that it was not 
previously of record.  With regard to whether the evidence is 
material, the Board notes that the October 2007 private 
medical opinion stated that the appellant's chronic low back 
pain was related to his military service.  The Board must 
presume the credibility of this evidence for the purpose of 
determining whether it constitutes new and material evidence 
needed to reopen the claim and may not assess its probative 
weight in relation or comparison to other evidence for 
reopening purposes.  See Justus, supra.  Therefore, the Board 
finds that this evidence provides a connection or possible 
connection between the appellant's current low back disorder 
and his military service, and thus it relates to an 
unestablished fact necessary to substantiate the claim.

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of the claim in 
this decision.  As discussed above, the RO reopened the 
matter, considered the claim of service connection on its 
merits, and, in doing so, met all notice and assistance 
obligations to the appellant.  Moreover, the appellant has 
been offered the opportunity to submit evidence and argument 
on the merits of the issue on appeal, and has done so.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
appellant is entitled to service connection for a low back 
disorder.  The appellant's STRs demonstrate that he was 
treated several times during service for a low back disorder.  
Specifically, the appellant complained of low back pain in 
August 1967, September 1967 and March 1970.  At the 
appellant's July 2009 personal hearing, he testified that he 
had experienced back problems since that time.  The 
appellant's lay assertions that he has suffered from low-back 
pain continually since service constitutes competent evidence 
regarding continuity of symptomatology because it relates to 
an observable condition.  See Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994) (lay testimony iterating knowledge and 
personal observations of witness is competent to prove that 
claimant exhibited certain symptoms at a particular time 
following service).  In this regard, the United States Court 
of Appeals for Veterans Claims (Court), has emphasized "that 
symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology,"  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  The Court has held that lay testimony 
regarding observations of symptoms "may provide sufficient 
support for a claim of service connection."  Layno, 6 Vet. 
App. at 469; see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (absence of medical documentation may go to 
the credibility and weight of veteran's lay testimony, but 
the lack of such evidence does not, in and of itself, render 
the lay testimony incredible). 

With regard to whether the appellant has a current 
disability, the Board notes that the appellant's private 
treatment records reveal that he has been diagnosed with a 
variety of low back conditions, to include low back strain, 
DJD, DDD, herniated nucleus pulposus, sciatica, nerve root 
compression, and pain radiation and/or radiculopathy to the 
lower extremities.  Therefore, the Board finds that the 
appellant does have a current low back disorder. 

The final issue remaining is whether the appellant's current 
low back disorder is related to his low back pain during 
service.  In this regard, there is conflicting evidence of 
record.  The January 2008 VA examiner opined that, based on 
the available medical records, the appellant did report 
several episodes of a lower back muscle strain while playing 
basketball in 1967.  The examiner said the military medical 
notes were extremely brief, incomplete and much less 
comprehensive in terms of the obtained documented history, 
physical examination, diagnostic studies and conclusions.  
Treatments rendered were also said to be very conservative.  
The examiner said, based on the available medical records 
following discharge from service, it appeared that the lumbar 
degenerative disc disease was initially diagnosed in 1994.  
That diagnosis was further supported by a subsequent magnetic 
resonance imaging scan in 2001.  Although the appellant's 
treating physicians had stated that the appellant's current 
low back condition was definitely related to his lower back 
complaints while on active duty, there was no objective 
rationale offered by those physicians as to why the 
appellant's initial low back strain could have progressed to 
the current lumbar DDD.

Because the documentation for the initial examinations and 
conclusions by military health care providers in 1967 was 
very poor and because the appellant was 59 years old at the 
time of his examination, the examiner stated that it was as 
likely as not that his current lumbar DDD was a consequence 
of the natural aging process and not necessarily due to a 
lower back strain incurred 41 years ago.  The examiner stated 
that medical studies have clearly shown that virtually every 
human being develops some degree of lumbar DDD as the aging 
process progresses, regardless of previous lumbar trauma or 
injury. 

On the other hand, several of the appellant's treating 
physicians have opined that his current low back disorder was 
related to his active service.  In this regard, Dr. R.B.C. 
has written several letters on the appellant's behalf.  In 
August 1997, Dr. R.B.C. stated that having reviewed the 
active duty records of the appellant, there appeared to be 
multiple notations of back pain that were most likely a 
precursor to his present condition.  That had been well 
documented by the work at the appellant's hospital with CT 
myelogram showing degeneration with compression of spinal 
nerve roots.  In conclusion, Dr. R.B.C. stated that having 
reviewed the appellant's records, it was his medical opinion 
that the appellant's current low back pain was the same as 
the condition that existed during service.  Dr. R.B.C. 
reiterated this opinion in April 1999 and October 2000.  In 
April 2001, he stated that he had reviewed the appellant's 
records multiple times and no significant changes had 
occurred in his opinion after further examining the appellant 
and his records.  In summary, he stated that based on the 
information available to him, he did believe there was a 
connection between the appellant's current condition and back 
arthritis to his military service.  This evidence was related 
by the fact that his military records showed multiple visits 
complaining of low back pain at his military institution 
health care provider.  

In August 2001, Dr. J.B.S. stated that after a review of the 
appellant's medical records available to her regarding a 
possible link between the appellant's leg condition and his 
military service, she did believe there was a connection 
between his current condition of back arthritis and leg pain 
to his military service.  She stated that this was highly 
probable based on what was available to her.  In addition, 
she noted that the appellant had been examined multiple times 
by Dr. R.B.C., an orthopedic surgeon who concurred in this 
opinion.  Her opinion was based on correspondence between Dr. 
R.B.C. and her office, her interviews, evaluations and 
medical records from her own interactions with the appellant, 
and records provided to her from the VA medical center dating 
from 1993.

In addition, in October 2007, Dr. O.B. stated that the 
appellant had been a patient of his for many years.  He 
stated that the appellant had been suffering from chronic 
back pain which was related to his military service.  He 
stated that in his opinion, based on the appellant records, 
there was a connection of his back pain and arthritis to his 
military service.  The appellant had numerous visits 
complaining of back pain during service and was seen by 
military physicians.  In addition, the appellant chronically 
complained of back pain when he saw him and had been 
compliant with his visits and treatment.  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds the positive and 
negative medical opinions in this case to be of approximately 
equal probative value and persuasiveness.  In this regard, 
the Board notes that although the January 2008 VA examiner 
had reviewed the appellant's claims file, the appellant 
treating physician's all also indicated that they had 
reviewed his records.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  In addition, 
although the January 2008 VA examiner's opinion was more 
detailed, the appellant's private physicians were orthopedic 
specialists who had been treating the appellant for many 
years.  Thus, because there is at least an approximate 
balance of positive and negative evidence regarding the issue 
at hand, the Board finds that the evidence raises at least a 
reasonable doubt as to whether the appellant's current low 
back disorder is etiologically related to his in-service low 
back pain.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).

To the extent that there is any reasonable doubt as to the 
relationship of the appellant's current low back disorder to 
his in-service complaints, that doubt will be resolved in the 
appellant's favor.  Based on the evidence of record, the 
Board finds that the appellant's current low back disorder 
was incurred during his active military service.  
Accordingly, the Board concludes that service connection for 
a low back disorder, for the purposes of VA medical 
eligibility, is warranted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless.

ORDER

Entitlement to service connection for a low back disorder, 
for VA health care benefits under Chapter 17, Title 38, 
United States Code, is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


